WRIT GRANTED AND MADE PEREMPTORY: The defendant’s conviction and sentence are vacated and set aside. A defendant may not be deprived of his liberty as a result of any criminal prosecution in which he was denied the assistance of counsel, absent a knowing and intelligent waiver of counsel. Argersinger v. Hamlin, 407 U.S. 25, 92 S.Ct. 2006, 32 L.Ed.2d 530 (1972). In this case, defendant was entitled to be represented by counsel and as the record fails to reflect a knowing and intelligent waiver of counsel, the trial judge erred in proceeding to trial against the unrepresented defendant. Accordingly, the case is remanded to the district court for further proceedings in accordance with the law.